      Case: 3:21-cv-00021-WHR Doc #: 8 Filed: 03/26/21 Page: 1 of 2 PAGEID #: 174




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION (DAYTON)

 AMERICAN POWER, LLC                           :
                                               :
          Plaintiff,                           :   Case No. 3:17-cv-00347-MJN-SLO
                                               :
 v.                                            :
                                               :
 DOUGLAS O. HARRIS, et al.                     :
                                               :
          Defendants.                          :   and
 DEKTRIX LLC                                   :
                                               :   Case No. 3:21-cv-00021
          Plaintiff,                           :
                                               :   CONSOLIDATED
 v.                                            :
                                               :   District Judge Michael J. Newman
 AMERICAN POWER, et al.                        :
                                               :
          Defendants.                          :


             ORDER OF DISMISSALS OF CERTAIN PARTIES AND CLAIMS

         On the stipulation of the Plaintiff American Power LLC and Defendants Douglas O.

Harris, Murray J. Crane, Mike Morley, Scott Larson, Dektrix LLC (“Dektrix”), Dektrix

Transportation Services LLC (“Dektrix Trans”), and Dektrix Intermodal LLC (“Dektrix

Intermodal”),

         IT IS HEREBY ORDERED dismissing without prejudice Defendant Scott Larson from

all claims in Case No. 3:17-cv-00347.

         IT IS FURTHER ORDERED dismissing without prejudice Defendants Douglas O.

Harris, Murray J. Crane, Mike Morley, Scott Larson, Dektrix Transportation Services LLC

(“Dektrix Trans”), and Dektrix Intermodal LLC (“Dektrix Intermodal”), from Count IV (Breach


                                               1
    Case: 3:21-cv-00021-WHR Doc #: 8 Filed: 03/26/21 Page: 2 of 2 PAGEID #: 175




of Contract) in Case No. 3:17-cv-00347.

       IT IS FURTHER ORDERED THAT In connection with these dismissals each party will

bear its own costs.


March 26, 20121
                                                           s/Michael J. Newman
                                                           Hon. Michael J. Newman
                                                           United States District Judge




                                          2
